The Chancellor.
*512[ * 513 ]
*511The allegation of fraud is abundantly established; and the only point admitting of any real discussion is, how far Bobbins, who appeared to be a purchaser of the judgment for a valuable consideration, and to whom no charge of fraud could be imputed, was to be protected in his lien on the land. Bobbins purchased the judgment subject *512to all the equity of the plaintiff against it, while it existed in the hands of Hubbs; and as the title of Baldwin was infected with gross fraud, it was *null from the beginning. The fraudulent judgment, therefore, created no valid subsisting lien. The title to the land never passed from the plaintiff; and there is no rule of law, or equity, to protect the judgment in the hands of Bobbins, though he may be an assignee for a valuable consideration, without notice of the fraud, for he took the assignment of the judgment at his peril. He took it subject to all the existing rights of the debtor; and these rights could not be varied, or affected, by the assignment, though, perhaps, the right of a third person, depending upon a secret trust, might be affected. (Murray & Winter v. Lylburn and others.)† The judgment was not an article of ordinary commerce, and it would be repugnant to justice and sound policy, to permit fraud to be successful by such a contrivance.
The land, therefore, must be decreed to be reconveyed to the plaintiff, discharged of the judgment, and a perpetual injunction awarded against the execution of the judgment upon that land.
Decree accordingly.

 Ante, 441.